SAMUEL, Judge
(concurring).
I agree with the majority opinion and decree. This concurrence is written solely for the purpose of pointing out what to me is an important consideration.
While it is true the record contains no proof that Frickey’s drinking of alcoholic beverages contributed to the accident, any reference to that drinking in the instant case is immaterial. Even if Frickey had been completely intoxicated at the time, the fact is that his driving was without negligence of any kind and there would be no liability on the part of his insurers because such intoxication could not have been a proximate cause of the accident.
I respectfully concur.